NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 21-2005
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  JEFFREY RIGGINS,

                                                          Appellant

                                   ________________
                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 2-06-cr-00700-001)
                    Chief District Judge: Honorable Juan R. Sanchez
                                   ________________
                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 18, 2022

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                            (Opinion filed December 2, 2022)

                                       ___________
                                        OPINION*
                                       ___________
AMBRO, Circuit Judge.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 2008, Jeffrey Riggins was sentenced to a 432-month term of imprisonment for

drug distribution and for unlawfully possessing a firearm as a convicted felon. At the time,

Riggins was sentenced as a career offender under U.S.S.G. § 4B1.1 based on several

qualifying predicate offenses, including a Pennsylvania drug trafficking conviction and a

Pennsylvania felony robbery conviction.

       In 2019, Riggins successfully moved for a sentence reduction under § 404 of the

First Step Act. After the Parties agreed on an updated Guidelines range of 262 to 327

months, the District Court resentenced Riggins to a term of 240 months’ imprisonment.

       Riggins then appealed, arguing that the District Court erred by applying the career-

offender enhancement from U.S.S.G. § 4B1.1.1 He reasons that his prior Pennsylvania

robbery conviction no longer qualifies as a crime of violence, and thus his Guidelines range

should have been reduced further (along with his sentence).

       We must reject Riggins’s argument because a district court cannot “recalculate a

movant’s benchmark Guidelines range in any way other than to reflect the retroactive

application of the Fair Sentencing Act.” Concepcion v. United States, 142 S. Ct. 2389,

2402 n.6 (2022); see also United States v. Shields, 48 F.4th 183, 190 (3d Cir. 2022)

(“Concepcion thus validated the District Court’s decision to recalculate [the defendant’s]

Guidelines range as if the Fair Sentencing Act’s amendments had been in place at the time

of his offense, without taking into account any other intervening changes in law . . . .”).

       We have reviewed the record and identify no error in the District Court’s calculation


1
 The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3582(c)(1)(B), and we
have jurisdiction under 28 U.S.C. § 1291.
                                              2
of the benchmark Guidelines range. Moreover, the sentencing colloquy shows a thoughtful

weighing of the relevant 18 U.S.C. § 3553 factors and satisfies us that the District Court

“considered the parties’ arguments and ha[d] a reasoned basis for exercising [its] own legal

decisionmaking authority.”2 Shields, 48 F.4th at 194 (quoting Rita v. United States, 551

U.S. 338, 356 (2007)). We will therefore affirm the judgment of the District Court.




2
  We agree with the Government that Riggins’s counseled sentencing memoranda
abandoned any argument that he should receive a lesser sentence because of the change
to U.S.S.G. § 4B1.1. Compare Suppl. App. 27–28 & n.3 (Mot. For Resentencing), with
Supp. App. at 71–78 (Suppl. Mot. For Reduced Sentence); see also Shields, 48 F.4th at
190–91 (citing Concepcion, 142 S. Ct. at 2396, 2402–03) (requiring a district court to
consider nonfrivolous arguments concerning “any intervening changes of law (such as
changes to the Sentencing Guidelines)” insofar as they are “raised by the parties”)
(cleaned up).
                                             3